Title: From Thomas Jefferson to George Morgan, 19 September 1806
From: Jefferson, Thomas
To: Morgan, George


                        
                            Sir
                            
                            Monticello Sep 19. 06.
                        
                        Your favor of Aug. 29. came to hand on the 15th. inst. I thank you for the information, which claims the more
                            attention as it coincides with what has been learned from other quarters. your situation and the knolege you already
                            possess would probably put it in your power to trace the footsteps of this enterprise on the public peace with more effect
                            than any other with whom I could communicate. whatever zeal you might think proper to use in this pursuit, would be used
                            in fulfilment of the duties of a good citizen, and any communications you may be so good as to make to me on the subject
                            shall be thankfully received, and so made use of as not to commit you any further than yourself may think proper to
                            express. a knowledge of the persons who may reject, as well as of those who may accept parricide propositions will be
                            peculiarly useful. Accept my salutations & assurances of esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    